Citation Nr: 0411248	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy, to include as due to exposure to herbicide 
agents.

2.  Entitlement to service connection for enlarged prostate, to 
include as due to exposure to herbicide agents.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from February 1960 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.


REMAND

The veteran claims entitlement to service connection for enlarged 
prostate as well as diabetes mellitus with peripheral neuropathy, 
to include as due to exposure to herbicide agents.  

In his August 2002 claim, the veteran stated that he has been in 
receipt of medical treatment at the VA outpatient clinic in Manila 
and requested that such records be obtained in support of his 
claim.  These treatment records have not been obtained and are not 
available for review.  In this regard, it is noted that, 
generally, VA medical records are held to be within the 
Secretary's control and are considered to be a part of the record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the 
veteran's treatment records from the Manila VA outpatient clinic 
should be obtained and associated with the claims file.  

In addition, review of the claims file reflects that the veteran 
has been in receipt of medical treatment from J. A. Negos, M.D., 
at the Sacred Heart Medical Clinic.  Treatment records from Dr. 
Negos and Sacred Heart Medical Clinic are not available for 
review.  Copies of such medical records should be requested and 
any records obtained should be associated with the claims file.  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the appellant with an appropriate letter 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the appellant has been 
advised of (a) the information and evidence not of record that is 
necessary to substantiate his claim, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should take appropriate steps to contact the appellant 
in order to request that he identify the names, addresses, and 
approximate dates of treatment for all VA and non-VA health care 
providers who have treated him for diabetes mellitus and a 
prostate disorder since service.  After obtaining any necessary 
authorization from the appellant, the RO should attempt to obtain 
copies of pertinent treatment records identified by the appellant 
in response to this request, which have not been previously 
secured.  The attention of the RO is specifically directed to any 
treatment reports available from the Manila VA outpatient clinic 
as well as from J. A. Negos, M.D., and the Sacred Heart Medical 
Clinic.

3.  After completion of the above and any additional development 
deemed necessary, the RO should review the issues on appeal, with 
consideration of all applicable laws and regulations.  If the 
issues on appeal remain denied, the appellant should be furnished 
with an appropriate supplemental statement of the case and 
afforded the opportunity to respond.  The case should then be 
returned to the Board for further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



